El Juez Presidente Sb. Hernández,
emitió la opinión del tribunal.
El presente es un recurso de apelación contra sentencia dictada por la Corte de Distrito de Humacao declarando sin lugar demanda sobre nulidad de inscripción de servidumbre y consiguiente cancelación de dicha inscripción en el registro.
Los hechos atinentes al caso que han de servirnos de base para la decisión del recurso, son los que pasamos a exponer:
- Por escritura pública No. 227 otorgada en la ciudad de Humacao a 15 ele noviembre de 1896 ante .el notario Don Marcelino Estévanes Nanclaes, Don Rodulfo Leoncio Pérez y Polanco dueño de la hacienda “Providencia” radicada en el término municipal de la referida ciudad, segregó de ella una porción compuesta de 12 cuerdas con los edificios, esta-blecimientos, maquinaria y dependencias ubicadas en esa por-ción y la vendió a Don Antonio Roig Torrellas bajo ciertos pactos entre los cuales es de transcribirse el consignado en la cláusula 6a. ele dicha escritura que dice así:
“El Don Rodulfo se obliga a permitir por los terrenos de su finca ‘Providencia’ y sin perjuicio de sus plantaciones, los caminos que con-*463sidere necesarios el Sr. Roig quien a su vez se compromete a facilitar al Don Rodulfo preferentemente y sin retribución alguna vías férreas tan pronto como éstas sean instaladas en la finca * *
Las colindancias de la finca segregada de la “Providen-cia” y que desde entonces se llamó “El Ejemplo,” según se espresan en la escritura, son:
“Por el norte con la quebrada'Mariana que la separa de más terrenos de la finca principal ‘ Providencia,’ por. el este con el camino vecinal del barrio de Mariana que la separa de más terrenos de la finca ‘Providencia,’ por el sur con el mismo camino y una zanja que la separa de la hacienda ‘Providencia,’ y por el oeste, con otros terre-nos de la predicha hacienda ‘Providencia.’ ”
El contrato de compraventa fué inscrito en el tomo 14 •de Humacao, al folio 101, finca número 674, inscripción Ia., y la servidumbre a que se refiere la cláusula 6a., en los tomos 13 y 14 de Humacao, a los folios 81 vuelto y 103 vuelto, fincas números 633 y 674, inscripciones 4a. y 2a., respectiva-mente. La finca No. 633 es la denominada ‘‘Providencia” y la número 674 es la segregada que recibió el nombre de “El Ejemplo.”
Muerto Don Rodulfo Leoncio Pérez Polanco fué adju-dicada a su bija Doña Julia Ana María Pérez y Sánchez una porción de la hacienda “Providencia” compuesta de 53 cuerdas 75 centavos de otra, que como finca independiente y con el nombre de “Vega del Recreo” fué inscrita en el mismo registro de la propiedad sin expresión de la condi-ción estipulada en la escritura de 15 de noviembre de 1896.
Por otra escritura pública otorgada en Humacao a 21 de agosto de 1902 ante el notario Don Antonio de Alclrey, Doña Julia Ana María Pérez y Sánchez y su esposo Don Emilio Cuadra y Rosa celebraron con Don Antonio Roig Torrellas un contrato de préstamo con garantía de cañas, entre cuyas cláusulas figura una que literalmente dice así:
“7a. Doña Julia Ana María Pérez y Sánchez con licencia y consen-timiento de su esposo el Don Emilio Cuadra y Don Antonio Roig Torrellas, como condición esencial y precisa de este contrato, renun-. *464cian terminantemente cuantos derechos de todas clases pudieran corres-ponderles a cada uno de ellos por virtud de la escritura No. 227 otorgada en esta ciudad a 15 de noviembre de 1896 ante el notario Don Marcelino Estévanes, de venta de la hacienda ‘Providencia’ antes, hoy ‘El Ejemplo,’ otorgada por Don Eodulfo Leoncio Pérez y Polanco, padre de la Doña Julia, a favor del Sr. Eoig, quien se reserva única-mente la servidumbre de paso que tiene por los terrenos de la com-pareciente con relación a la central ‘El Ejemplo’ de su propiedad, comprometiéndose ambos a no hacer en ningún tiempo reclamación alguna por el indicado concepto.”
Habiendo solicitado Don Antonio Eoig Torrellas del re-gistrador de Iíumacao en escrito de fecha 26 de noviembre, 1910, que por virtud de lo convenido en la cláusula 7a. de la escritura de 21 de agosto, 1902, que acompañaba, se inscri-biera sobre la finca “Vega deí Eeereo,” propiedad de Deña Julia Ana María Pérez y Sánchez, la servidumbre de paso que con relación a la hacienda “El Ejemplo” de Don Antonio Eoig, constituyera Don Eodulfo Leoncio Pérez sobre la finca “Providencia” el registrador al margen del asiento de pre-sentación de dicho escrito extendió la siguiente nota:
“La inscripción de ratificación de servidumbre que se solicita con los documentos del asiento adjunto ha sido denegada de conformidad con la resolución de 27 de junio, 1864, por cuanto no aparece men-cionada en la finca ‘Vega del Eeereo’ la servidumbre y no consta la anuencia de la propietaria para el establecimiento, pues la cláusula 7a. del documento presentado es condición esencial de un contrato cuyo objeto no fué el reconocimiento expreso de servidumbre alguna sobre dicha finca; y se ha tomado anotación por 120 días en el tomo 21 de Iíumacao al folio 169, finca 848, triplicado, anotación letra A. Iíumacao, 4 de enero de 1911. Planellas.”
Posteriormente con escrito de 5 de mayo, 1911, Don Antonio Eoig Torrellas presentó al mismo registrador la escri-tura de 15 de noviembre de 1896 solicitando se inscribiera sobre la finca llamada “Vega del Eeereo” que fue segregada de la hacienda “Providencia,” la servidumbre de paso que so-bre ésta constituyera su dueño a favor de “El Ejemplo” del Sr.’Eoig, y al margen del asiento de presentación del escrita *465y documento aludidos estampó el registrador la siguiente nota:
“Se deniega la inscripción a que se contraen los documentos del asiento adjunto por aparecer que la finca ‘Vega del Recreo’ fué inscrita a favor de Doña Julia Ana María Pérez Sánchez libre de la servi-dumbre a que se refieren dichos documentos, por virtud de un título posterior al de constitución de la misma, artículo 17 L. H., tomándose en su lugar la anotación por 120 días que dispone la ley, en el tomo 28 de Humacao, al folio 151 vuelto, finca 1199, anotación A. Huma-cao, 15 de mayo de 1911. Planellas. ”
Contra la nota que dejamos transcrita se interpuso re-curso gubernativo por Don Antonio Eoig Torrellas y esta corte revocó la expresada nota por resolución de octubre 11, 1911, ordenando la inscripción solicitada.
Denegada nuevamente la inscripción de servidumbre por el registrador en atención a encontrarse la finca “Vega del Recreo ’ ’ inscrita en el registro a favor de G-. Martínez y Cía., libre de esa carga, se interpuso otra vez por Eoig Torrellas. recurso contra aquella denegatoria para ante esta Corte Su-prema, la cual por resolución de 25 de enero,. 1912, revocó. la nota recurrida, ordenando la inscripción de la servidumbre-sobre la finca “Vega del Recreo,” como así lo verificó el registrador.
Esa inscripción es la que fia dado lugar a la demanda, interpuesta en el presente caso por G-. Martínez y Cía. contra Antonio Roig Torrellas en la que la demandante como-dueña actual de la finca “Vega del Recreo” solicita se declare la nulidad de la inscripción y se ordene su cancelación en el registro, condenando úl demandado a pagar todas las. costas, gastos, desembolsos y honorarios de abogado si se-opusiere a la demanda.
• Opúsose la parte demandada a la pretensión de la deman-dante, y celebrado el juicio la corte dictó sentencia en 16 de-julio de 1914, declarando sin lugar la demanda con imposi-ción de costas a la parte actora, contra cuya sentencia ha in-terpuesto la sociedad Gr. Mailínez y Cía. el presente recurso.
*466Alega la parte apelante como motivos del recurso, los siguientes:
Primero. Error de la corte inferior al declarar que por la cláusula 6a. de la escritura de 15 de noviembre de 1896 se constituyó una servidumbre y que fué debidamente ins-crita en el registro de acuerdo con el artículo 13 de la Ley Hipotecaria.
Segundo. Infracción del artículo 30 de la Ley Hipotecaria en relación con el 9, número 2°., de la misma.
Tercero. Aplicación indebida al número 2o. del artículo 2 de la Ley Hipotecaria al estimar que la escritura de 15 de noviembre de 1896 es un título en que se lia constituido servidumbre de caminos o de paso cuando sólo se estipuló una obligación personal de constituir la servidumbre de ese nombre.
Cuarto. Infracción de la ley suprema del contrato cele-brado entre las partes y consignado en la escritura de 15 de noviembre de 1896, al estimar carga real perpetua e indefi-nida la obligación personal de constituir servidumbre por diez años.
Quinto. Infracción de los artículos 17 y 79, número 2°., de la Ley Hipotecaria, y 1224 del Código Civil.
Examinemos conjuntamente los motivos del recurso por Ja estrecha relación que guardan entre sí.
Es indudable, como dice el juez sentenciador, que al otor-garse la escritura No. 227 de 15 de noviembre de 1896 se constituyó una servidumbre a favor, de la finca “El Ejemplo” cómo predio dominante y sobre la finca “Providencia” como predio sirviente, siendo esa servidumbre lá de paso o camino. Los términos en que está redactada la cláusula 6a. de aquella escritura son claros y no dejan duda de la intención de los ■contratantes. La finca “El Ejemplo” que en virtud de dicha escritura vino a constituir una finca independiente, quedaba ■ehcerrada dentro de la finca “Providencia” como lo revelan sus colindancias, y por tanto se hacía necesaria la cláusula en cuestión. Artículo 574 del Código Civil.
*467Y esa servidumbre quedó subsistente y fue confirmada respecto de la finca “Vega del Recreo,” parte de la “Pro-cidencia” que adquirió por herencia de su padre Doña Julia Ana María Pérez y Sánchez, según lo demuestra la escritura de 28 de agosto de 1902 en que Don Antonio Roig, al renun-ciar otros derechos que le otorgaba la escritura de 15 de no-viembre de-1896, se reservó la servidumbre de paso que tenía por los terrenos de la finca “Vega del Recreo” con relación .a la Central “El Ejemplo.”
Pero aunque Don Antonio Roig Torrellas no se hubiera reservado en la escritura de 21 de agosto de 1902, con el ■consentimiento de Doña Julia Ana María Pérez y Sánchez, la servidumbre de paso que tenía sobre la finca de ésta titu-lada “Vega del Recreo,” esa servidumbre hubiera afectado ■siempre a la expresada finca “Vega del Recreo” por ser parte de la hacienda “Providencia” sobre la que Don Ro-■dulfo Leoncio Pérez constituyó servidumbre a favor de la finca “El Ejemplo,” vendida por él a Roig Torrellas.
Habiendo constituido Don Rodulfo Leoncio Pérez por la •cláusula 6a. de la escritura de 15 de noviembre, 1896, un ■derecho real de servidumbre sobre la finca de su propiedad •denominada “Providencia” a favor de la finca que con el nom-bre de “El Ejemplo” vendió a Don Antonio Roig Torrellas, y siendo la finca “Vega del Recreo” que adquirió Doña Julia Ana María Pérez y Sánchez por título hereditario de su difunto padre Don Leoncio Pérez, parte de la finca “Provi-dencia,” el derecho .real de servidumbre tenía que afectar también a la finca “Vega del Recreo,” con arreglo al artículo •542 del Código Civil que dice así:
“Las servidumbres son indivisibles. Si el predio sirviente se divide en dos o más la servidumbre no se modifica y cada uno de ellos tiene que tolerarla en la parte que le corresponda.”
No se ha justificado en el presente juicio ni siquiera se ha alegado' queda finca “Vega del Recreo”- deba ser exenta -de la servidumbre a que se refiere la cláusula 6a. de la escri-*468tura de noviembre 15, 1896. Se niega en- absoluto por el apelante el gravamen- ele servidumbre sobre ella. Esa es la cuestión legal a debatir.
La expresada cláusula, atendidos los términos en que está redactada, no envuelve obligación personal o promesa por parte de Don Rodulfo L. Pérez a favor de Don Antonio Eoig Torrellas de constituir servidumbre de paso, sino la consti-tución de una derecho real de servidumbre de la finca “Pro-videncia.” a favor de la finca “El Ejemplo,” derecho sujeto a inscripción con arreglo al número 2°. del artículo 2 de la Ley Hipotecaria que enumera entre otros títulos sujetos a inscripción los constitutivos de servidumbre.
El artículo 536 del Código Civil define la servidumbre en los siguientes términos:
“Art. 536. — La servidumbre es un gravamen impuesto sobre un inmueble en beneficio de otro perteneciente a distinto dueño.
“El inmueble a cuyo favor está constituida la servidumbre se llama predio dominante; el que la sufre, predio sirviente.”
Comentando el Sr. Manresa la definición comprendida en el artículo 530 del Código Civil Español, llega a esta con-clusión :
“Tenemos, pues, como requisitos de las servidumbres definidas en el artículo 530: Io. La existencia de dos predios pertenecientes a dis-tinto dueño. 2o. Algo que se pierde por el uno y se agrega al otro, o un gravamen que, afectando a uno de los inmuebles y limitando el derecho sobre él, beneficia al otro inmueble, o por consideración a éste, a su propietario.
'“Puesto que se trata de dos inmuebles, es indispensable saber cuáles son; es indispensable que las fincas sean determinadas. Así los respectivos poseedores conocerán el objeto material sobre que recae su derecho o su deber, como también el límite y la extensión de los mismos.”
La cláusula 6a. de la escritura de 15 de noviembre de 1896 contiene todos los elementos que integran el derecho real de servidumbre. En ella se describen tanto el predio dominante *469como el sirviente y se especifica la naturaleza del derecho que se establece. No hay razón alguna legal que pueda vi-ciar de nulidad la constitución cleh derecho de servidumbre reconocido por Rodulfo Leoncio Pérez a favor de Don Antonio Roig Torrellas. -
• La parte apelante, al invocar como infringido el artículo 30 de la Ley Hipotecaria, según el cual “las inscripciones de los títulos expresados en los artículos 2o. y 5o. serán nulas cuando carezcan de las circunstancias comprendidas en los números 1°., 2°., 3°., 4°., 5°., 6o. y 8o. del artículo 9; y en el número Io. del artículo 13,” ha hecho caso omiso del artículo 32 de la misma ley que dice así:
“Art. 32!. — Se entenderá que carece la inscripción de alguna de las circunstancias comprendidas en los números y artículos citados en el artículo 30, no solamente cuando se omita bacer mención en ella de todos los requisitos expresados en cada uno de los mismos artículos o números, sino también cuando se expresen con tal inexactitud, que pueda ser por ello el tercero inducido a error sobre el objeto de la circunstancia misma, y perjudicado, además, en su consecuencia.
“Cuando la inexactitud no fuese sustancial conforme a lo preve-nido en el párrafo anterior, o la omisión no fuese de todas las circuns-tancias comprendidas en alguno dé los referidos números o artículos, no se declarará la nulidad sino en el caso de que llegue a producir el error y el perjuicio.”
Comentando los señores Gralindo y Escosura igual artículo de la Ley Hipotecaria de España, se expresan en los siguien-tes términos:
“Si faltasen todos los requisitos que forman una circunstancia o número de los citados en el artículo 30 refiriéndose al 9°., o se expresa-ran con tal inexactitud que por ello pudiera ser inducido a error un tercero, sobre el objeto de la circunstancia o número, y perjudi-cado en su consecuencia, será nula la inscripción, y si ■ sólo faltare alguno de los que comprende la circunstancia o número, o se expresase con inexactitud aunque fuera sustancial, sólo se declararía la nulidad cuando se produjeran el error y perjuicio a tercero. ’ ’
Comentarios de la Legislación Hipotecaria, 4a. edición, Tomo II, páginas 354 y 355.
*470Y más adelante, al folio 357 del mismo tomo, añaden aquellos ilustrados comentaristas:
“Concretando lo dispuesto en el artículo 32 refiriéndose al 30, la inscripción será nula:
! 1 Io. Cuando se omita hacer mención en ella d’e todos los requisitos expresados en cada una de las circunstancias o números citados en el 30.
“2o. Cuando todos los requisitos comprendidos en la circunstancia o número, se expresen con tal inexactitud, que pueda por ello un ter-cero ser inducido a error sobre el objeto del número mismo y perju-dicado en su consecuencia.
“3o. Cuando se produzcan el error y perjuicio, si la inexactitud de todos los requisitos no es' sustancial, o si siéndolo se limita a un solo requisito.
“4o. Cuando la omisión, aunque no sea de todos los requisitos de la circunstancia o número, llegue a producir el error y el perjuicio. ’ ’
La inscripción de la servidumbre de que se trata, con-forme con la cláusula 6a. de la escritura de 15 de noviembre de 1896, cuya cláusula, según hemos dicho antes, contiene todos los elementos que integran el derecho real de servi-dumbre, no está comprendida en los casos de nulidad a que se refiere el artículo 30, pues no aparece que se haya omitido hacer mención en ella de todos los requisitos aludidos en cada uno de los artículos o números citados en'dicho artículo 30, ni que se hayan expresado con inexactitud induciendo a un tercero a error y perjudicándole en su consecuencia, ni que haya habido alguna omisión causante realmente de error y perjuicio. La inscripción de servidumbre se hizo constar no sólo en la hoja destinada a las inscripciones del predio domi-nante sino también en la hoja destinada a las inscripciones del predio sirviente, según previene el artículo 13.
Por lo que toca a infracción del artículo 17 de la Ley Hipotecaria', al verificarse la inscripción de la servidumbre éobre la finca “Vega del Recreo” cuando estaba inscrita dicha finca sin tal gravamen a favor de Doña Julia Ana María Pérez y Sánchez, causante de la sociedad demandante, bástenos reproducir lo que ya dijimos al resolver en 11 de *471octubre de 1911 recurso gubernativo interpuesto contra el Registrador de Humacao por Don Antonio Roig Torrellas contra nota denegatoiia de la inscripción de la servidumbre a que se refiere la cláusula 6a. transcrita de lá escritura de 15 de noviembre de 1896 en cuanto a la finca “Vega del Recreo”:
‘ ‘ Del asiento de inscripción de Doña Julia A. María Pérez y Sán-chez resulta que su finca ‘Vega del Recreo’ es una de las porciones en que se dividió la finca ‘Providencia’ sobre la que Don Rodulfo Leoncio Pérez Polanco constituyó el gravamen que se trata de ins-cribir, y también que su adquisición fué por título de herencia universal como hija del dicho señor, y como los herederos son la repre-sentación jurídica de su causante con sus mismos derechos y obli-gaciones siendo los continuadores . de su personalidad, no tienen . el carácter de terceros según las sentencias del Tribunal Supremo de España de 15 de abril, 6 de julio, 1899, 28 de enero de 1892, y,,el haber inscrito su dominio por título de herencia no es obstáculo para que una enajenación o un gravamen de. fecha anterior a su inscrip-ción, otorgado por su causante, pueda ser inscrito aunque se presente después de la inscripción del heredero, porque no pudiendo su causante oponerse á la inscripción, tampoco pueden hacerlo sus herederos, ya que siendo sus representantes tienen la misma obligación que1 él tenía de consentir la inscripción.” Roig v. El Registrador de la Propiedad, 17 D. P. R. 954.
Los demandantes apelantes G. Martínez y Cía. no pueclen alegar su condición de terceros para pedir la nulidad-de la inscripción de servidumbre sobre la finca “Vega del Recreo” de que son dueños, pues del registro de la propiedad q.ue es la garantía para la contratación sobre bienes inmuebles, aparecía claramente la existencia del gravamen de servidum-bre de paso sobre la finca “Providencia,” y si constaba de tal suerte inscrita la servidumbre, sobre dicha finca, todas las parcelas de ella segregadas y, por tanto, la finca “Vega del Recreo,” estaban afectas al mismo gravamen, sin que el hecho de que el registrador dejara de relacionar es-a carga en la inscripción de la finca “Vega del Recreo” fuera mo-tivo para que dejara de existir semejante gravamen.
G. Martínez y Cía. tenían el derecho al verificar la com-*472pra de la finca “Vega del Recreo,” de examinar no sola-mente la inscripción de esa finca, sino la de la finca principal de donde fue segregada; y si así no lo Mcieron, cúlpense a sí mismos de las consecuencias de su negligencia.
Sostienen los apelantes que la obligación a que se refiere la cláusula 6a. de la escritura de 15 de noviembre de 1896 de permitirse paso a la finca “El Ejemplo” por la finca “Pro-videncia,” sólo había de durar diez años, o sea, el tiempo que durara el contrato de molienda q aparcería celebrado tam-bién por Rodulfo Leoncio' Pérez y Antonio Roig Torrellas en la misma escritura.
Hemos examinado detenidamente las cláusulas de la es-critura concernientes a la molienda de cañas en relación con la cláusula constitutiva del gravamen de servidumbre y esti-mamos destituida de fundamento la alegación de la sociedad ■apelante.
Los términos de la cláusula 6a. son generales y en ese sen-tido de generalidad han sido interpretados por Don Antonio Roig Torrellas y Doña Julia Ana María Pérez y Sánchez en la escritura posterior de 21 de agosto de 1902 de que hemos hecho'mérito anteriormente.
No se ha extinguido, pues, el derecho inscrito, y en su consecuencia es improcedente su cancelación con arreglo al artículo 79, número 2°., de la Ley Hipotecaria; y como no :se trata de un derecho personal sino real, tampoco es de apli-cación el artículo 1224 del Código Civil que se supone in-fringido.
Si en el ejercicio del derecho de servidumbre surgiere ■•algún conflicto entre las partes interesadas, ese conflicto puede decidirse por la misma voluntad de las partes o por mediación de la corte de justicia competente.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.